IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00270-CV
 
Owen Oil Tools LP,
                                                                      Appellant
 v.
 
Atlas Tools & Services
and Ernie Ramirez,
                                                                      Appellees
 
 
 

From the 153rd District Court
Tarrant County, Texas
Trial Court No. 153-193677-02
 

MEMORANDUM  Opinion

 
Appellant has filed a “Motion to Dismiss
Appeal.”  See Tex. R. App. P. 42.1(a)(1). 
The motion states that Appellant’s counsel conferred with opposing counsel and
that he does not oppose the motion.  Dismissal of this cause would not prevent
a party from seeking relief to which it would otherwise be entitled.
Appellant’s motion to dismiss is granted.  The appeal
is dismissed.


 
 
PER CURIAM
 
Before Chief Justice
Gray,
          Justice
Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed October 12, 2005
[CV06]